Case 9:19-cv-80736-DMM Document 1 Entered on FLSD Docket 06/05/2019 Page 1 of 9



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                                  CASE NO.

  ROBERTA APTHEKER f/k/a
  ROBERTA D. WITHAM, on behalf
  of herself and all others similarly situated,

         Plaintiff,

  v.

  GLOBAL CREDIT & COLLECTION
  CORPORATION, a Delaware Corporation,

        Defendant.
  _________________________________________/

                                   CLASS ACTION COMPLAINT

        1.        Plaintiff alleges violations of the Fair Debt Collection Practices Act, 15 U.S.C.

  §1692 et seq. (“FDCPA”).

                                   JURISDICTION AND VENUE

        2.       This Court has jurisdiction under the Fair Debt Collection Practices Act, pursuant

  to 28 U.S.C. §1331 and 15 U.S.C. §1692k.

        3.       Venue in this District is proper because Plaintiff resides here, and Defendant

  conducts business in this District.

                                                  PARTIES

        4.       Plaintiff, Roberta Aptheker f/k/a Roberta D. Witham (“Plaintiff”), is a natural

  person residing in Palm Beach County in the State of Florida.

        5.       Defendant, Global Credit & Collection Corporation (“Defendant”), is a Delaware

  Corporation engaged in the business of collecting consumer debts, which operates from offices

  located at 5440 N. Cumberland Street, Suite 300, Chicago, Illinois 60656.
Case 9:19-cv-80736-DMM Document 1 Entered on FLSD Docket 06/05/2019 Page 2 of 9



       6.        Defendant regularly uses the United States Postal Service and telephone in the

  collection of consumer debts.

       7.        Defendant regularly collects or attempts to collect consumer debts for other parties.

  Defendant is a “debt collector” as defined by the FDCPA.

       8.        At all times material to the allegations of this Complaint, Defendant was acting as

  a debt collector with respect to the collection of Plaintiff’s alleged debt.

                                     FACTUAL ALLEGATIONS

       9.        Defendant sought to collect a consumer debt from Plaintiff arising from an alleged

  delinquency on a credit card. The debt was incurred primarily for personal, household or family

  purposes.

       10.       On or about December 11, 2018, Defendant mailed, or caused to be mailed, a

  written communication to Plaintiff seeking payment of an alleged debt. (The “Demand Letter” is

  attached hereto as “Exhibit 1”).

       11.       The Demand Letter states, in part:

                 As soon as we receive your payment in full on the above-noted
                 account all collection activity will be stopped.

       12.       The Demand Letter was Defendant’s initial communication with Plaintiff with

  respect to the debt alleged therein.

       13.       15 U.S.C. §1692g(a)-(b) states:

                 Validation of debts

                 (a) Notice of debt; contents

                 Within five days after the initial communication with a consumer in
                 connection with the collection of any debt, a debt collector shall,
                 unless the following information is contained in the initial
                 communication or the consumer has paid the debt, send the
                 consumer a written notice containing—
Case 9:19-cv-80736-DMM Document 1 Entered on FLSD Docket 06/05/2019 Page 3 of 9




                      (1) the amount of the debt;

                      (2) the name of the creditor to whom the debt is owed;

                      (3) a statement that unless the consumer, within thirty days
                      after receipt of the notice, disputes the validity of the debt,
                      or any portion thereof, the debt will be assumed to be valid
                      by the debt collector;

                      (4) a statement that if the consumer notifies the debt
                      collector in writing within the thirty-day period that the
                      debt, or any portion thereof, is disputed, the debt collector
                      will obtain verification of the debt or a copy of a judgment
                      against the consumer and a copy of such verification or
                      judgment will be mailed to the consumer by the debt
                      collector; and

                      (5) a statement that, upon the consumer’s written request
                      within the thirty-day period, the debt collector will provide
                      the consumer with the name and address of the original
                      creditor, if different from the current creditor.

               (b) Disputed debts

               If the consumer notifies the debt collector in writing within the
               thirty-day period described in subsection (a) of this section that the
               debt, or any portion thereof, is disputed, or that the consumer
               requests the name and address of the original creditor, the debt
               collector shall cease collection of the debt, or any disputed portion
               thereof, until the debt collector obtains verification of the debt or a
               copy of a judgment, or the name and address of the original creditor,
               and a copy of such verification or judgment, or name and address of
               the original creditor, is mailed to the consumer by the debt collector.
               Collection activities and communications that do not otherwise
               violate this subchapter may continue during the 30-day period
               referred to in subsection (a) of this section unless the consumer has
               notified the debt collector in writing that the debt, or any portion of
               the debt, is disputed or that the consumer requests the name and
               address of the original creditor. Any collection activities and
               communication during the 30-day period may not overshadow
               or be inconsistent with the disclosure of the consumer’s right to
               dispute the debt or request the name and address of the original
               creditor.

  (Emphasis added).
Case 9:19-cv-80736-DMM Document 1 Entered on FLSD Docket 06/05/2019 Page 4 of 9




                                CLASS ACTION ALLEGATIONS

       14.       This action is brought on behalf of a Class consisting of (i) all natural persons with

  addresses in the State of Florida (ii) to whom initial communication letters were mailed, or caused

  to be mailed, (iii) that contained the phrase: “As soon as we receive your payment in full on the

  above-noted account all collection activity will be stopped.” (iv) by the Defendant (v) in

  connection with the collection of a debt incurred for personal, family, or household purposes (vi)

  that were not returned undeliverable by the U.S. Post Office (vii) during the one-year period prior

  to the filing of the Complaint in this action.

       15.       Plaintiff alleges on information and belief that Defendant’s practice of mailing, or

  causing to be mailed, initial written communications that stated “As soon as we receive your

  payment in full on the above-noted account all collection activity will be stopped.” in the initial

  written communication served upon the Class is so numerous that joinder of all members of the

  Class is impractical.

       16.       There are questions of law or fact common to the Class. The common issues

  predominate over any issues involving only individual Class members. The common legal and

  factual issue to each Class member is that each was mailed, or caused to be mailed, an initial

  communication letter by Defendant that stated “As soon as we receive your payment in full on

  the above-noted account all collection activity will be stopped.”

       17.       Plaintiff’s claim is typical of those of the Class members. All are based on the same

  facts and legal theories.

       18.       Plaintiff will fairly and adequately protect the interests of the Class. She has

  retained counsel experienced in handling actions involving unlawful practices under the FDCPA
Case 9:19-cv-80736-DMM Document 1 Entered on FLSD Docket 06/05/2019 Page 5 of 9



  and Class actions. Neither Plaintiff nor her counsel has any interests which might cause them not

  to vigorously pursue this action.

       19.      Certification of the Class under Rule 23(b)(3) of the Federal Rules of Civil

  Procedure is also appropriate in that:


                (1) The questions of law or fact common to the members of the class
                predominate over any questions affecting an individual member.

                (2) A class action is superior to other available methods for the fair
                and efficient adjudication of the controversy.

       20.      Plaintiff requests certification of a Class under Rule 23(b)(3) of the Federal Rules

  of Civil Procedure for monetary damages; her appointment as Class Representative; and that her

  attorney, Leo W. Desmond, be appointed Class Counsel.

                                  COUNT I CLASS CLAIM
                              VIOLATION OF 15 U.S.C. §1692g(b)

       21.      Plaintiff re-alleges and incorporates Paragraphs 1 through 13.

       22.      15 U.S.C. §1692g(b) states:

                (b) Disputed debts

                If the consumer notifies the debt collector in writing within the
                thirty-day period described in subsection (a) of this section that the
                debt, or any portion thereof, is disputed, or that the consumer
                requests the name and address of the original creditor, the debt
                collector shall cease collection of the debt, or any disputed portion
                thereof, until the debt collector obtains verification of the debt or a
                copy of a judgment, or the name and address of the original creditor,
                and a copy of such verification or judgment, or name and address of
                the original creditor, is mailed to the consumer by the debt collector.
                Collection activities and communications that do not otherwise
                violate this subchapter may continue during the 30-day period
                referred to in subsection (a) of this section unless the consumer has
                notified the debt collector in writing that the debt, or any portion of
                the debt, is disputed or that the consumer requests the name and
                address of the original creditor. Any collection activities and
                communication during the 30-day period may not overshadow
                or be inconsistent with the disclosure of the consumer’s right to
Case 9:19-cv-80736-DMM Document 1 Entered on FLSD Docket 06/05/2019 Page 6 of 9



                dispute the debt or request the name and address of the original
                creditor.

  (Emphasis added).


       23.      Defendant mailed, or caused to be mailed, the Demand Letter to Plaintiff in an

  attempt to collect a consumer debt, namely, to collect the balance owed on a credit card debt.

       24.      Pursuant to the FDCPA, the Demand Letter was an initial communication between
  Defendant and Plaintiff.

       25.      Defendant’s statement “As soon as we receive your payment in full on the above-
  noted account all collection activity will be stopped.” overshadows Plaintiff’s thirty-day dispute
  and verification rights period as provided by 15 U.S.C. §1692g, as it suggests that the receipt of a
  full payment will stop the collection activity rather than a written dispute of the debt pursuant to
  15 U.S.C. §1692g(4), or a written request for the name of the original creditor pursuant to 15
  U.S.C. §1692g(5). The statement also suggests that only a payment in full will stop the collection
  process, even if the amount of the debt is incorrect or disputed.

       26.      The verification rights provided by 15 U.S.C. §1692g must be effectively conveyed
  to the consumer.

       27.      While stating that collection activity will cease after a full payment is received,
  Defendant does not inform the consumer debtor that all collection activity will cease if the
  consumer debtor disputes the debt or any portion of the debt in writing, until verification is
  provided by the Defendant, or if the consumer debtor requests, in writing, the name of the original
  creditor, until such information is provided to the consumer debtor. As such, the Demand Letter
  overshadows and contradicts Plaintiff’s thirty-day dispute and verification rights period as
  provided by 15 U.S.C. §1692g(a), and the requirements of 15 U.S.C. §1692g(b).

       28.      As a result of Defendant’s conduct, Plaintiff and the Class are entitled to an award
  of statutory damages pursuant to 15 U.S.C. §1692k.

       29.      As a result of Defendant’s conduct, Plaintiff and the Class are entitled to an award
  of costs and attorney’s fees pursuant to 15 U.S.C. §1692k.
Case 9:19-cv-80736-DMM Document 1 Entered on FLSD Docket 06/05/2019 Page 7 of 9



                                    COUNT II CLASS CLAIM
                                 VIOLATION OF 15 U.S.C. §1692e

       30.       Plaintiff re-alleges and incorporates Paragraphs 1 through 13, and Paragraphs 22
  through 27.

       31.       15 U.S.C. §1692e(10) states:

                 A debt collector may not use any false, deceptive, or misleading
                 representation or means in connection with the collection of any
                 debt. Without limiting the general application of the foregoing, the
                 following conduct is a violation of this section:
                                                 xxxx
                     (10) The use of any false representation or deceptive means
                     to collect or attempt to collect any debt or to obtain
                     information concerning a consumer.
       32.       Defendant mailed, or caused to be mailed the Demand Letter to Plaintiff in an

  attempt to collect a consumer debt, namely, to collect the balance owed on a credit card debt.

       33.       The Demand Letter was an initial communication used in the collection of a debt

  between Defendant and Plaintiff.

       34.       Defendant’s Demand Letter states: “As soon as we receive your payment in full on

  the above-noted account all collection activity will be stopped.” which misleadingly leaves the

  Plaintiff and Class to believe that all collection activity will cease only if the account is paid in

  full rather than if the consumer debtor disputes the debt or any portion of the debt in writing, at

  least until verification is provided by the Defendant, or if the consumer debtor requests, in writing,

  the name of the original creditor, until such information is provided to the consumer debtor. As

  such, the Demand Letter overshadows and contradicts Plaintiff’s thirty-day dispute and

  verification rights period as provided by 15 U.S.C. §1692g(a), and the requirements of 15 U.S.C.

  §1692g(b). Additionally, the statement seems to negate the language of 15 U.S.C. §1692c(c),
Case 9:19-cv-80736-DMM Document 1 Entered on FLSD Docket 06/05/2019 Page 8 of 9



  which requires the debt collector to stop attempting to communicate with the consumer debtor of

  requested to do so by the debtor.

       35.       Defendant’s Demand Letter would be deceptive to the least sophisticated consumer

  with regard to his/her legal rights.

       36.       As a result of Defendant’s conduct, Plaintiff and the Class are entitled to an award

  of statutory damages pursuant to 15 U.S.C. §1692k.

       37.       As a result of Defendant’s conduct, Plaintiff and the Class are entitled to an award
  of costs and attorney’s fees pursuant to 15 U.S.C. §1692k.

                                         RELIEF REQUESTED

                WHEREFORE, Plaintiff prays for the following relief:

                 a. An Order certifying the FDCPA matter as a Class Action and appointment of

                     Plaintiff as Class Representative;

                 b. An Order appointing Leo W. Desmond as Class Counsel;

                 c. An award of statutory damages for Plaintiff and the Class pursuant to 15 U.S.C.

                     §1692k for all Class claims;

                 d. An award of attorney’s fees, litigation expenses and costs of the instant suit;

                     and

                 e. Such other and further relief as the Court deems proper.

  Dated: June 5, 2019.

                                               Respectfully submitted,

                                               By:/s/ Leo W. Desmond
                                               Leo W. Desmond, Esq.
                                               Florida Bar Number 0041920
                                               DESMOND LAW FIRM, P.C.
                                               5070 Highway A1A, Suite D
                                               Vero Beach, Florida 32963
                                               Telephone: 772.231.9600
Case 9:19-cv-80736-DMM Document 1 Entered on FLSD Docket 06/05/2019 Page 9 of 9



                                    Facsimile: 772.231.0300
                                    lwd@desmondlawfirm.com
                                    Attorney for Plaintiff
